GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: SAMUEL DOLINGER
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Tel.: (212) 637-2677
E-mail: samuel.dolinger@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KAMEPHIS PEREZ,
                                                          19 Civ. 3154 (PGG) (JLC)
                                 Plaintiff,
                                                          NOTICE OF MOTION
                -v-

 U.S. IMMIGRATION AND CUSTOMS
 ENFORCEMENT,

                                 Defendant.


       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Defendant’s Motion for Summary Judgment, and the Declaration of Toni Fuentes and the

attached exhibit, Defendant U.S. Immigration and Customs Enforcement, by its attorney,

Geoffrey S. Berman, United States Attorney for the Southern District of New York, hereby

moves this Court for an order granting summary judgment in its favor under Rule 56 of the

Federal Rules of Civil Procedure.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the order of Magistrate Judge

James L. Cott dated January 13, 2020, Plaintiff’s deadline to file a combined opposition to the

government’s motion and any cross-motion for summary judgment is March 20, 2020; the

government’s deadline to file a combined reply in support of its motion and opposition to any
cross-motion is April 3, 2020; and Plaintiff’s deadline to file a reply in support of any cross-

motion is April 17, 2020. Dkt. No. 25.

Dated:   February 21, 2020
         New York, New York
                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York

                                              By:      /s/ Samuel Dolinger
                                                      SAMUEL DOLINGER
                                                      Assistant United States Attorney
                                                      86 Chambers Street, 3rd Floor
                                                      New York, New York 10007
                                                      Tel.: (212) 637-2677
                                                      E-mail: samuel.dolinger@usdoj.gov




                                                  2
